 Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.54 Page 1 of 87


                                                               Feb 26 2020
      Cyrus A. Parsa, The AI Organization
      4275 Executive Square Suite 200
  2   La Jolla, California, 92037                                s/ anthonyh
      Phone Number (805-996-0135)
  3   Email: Consult@theaiorganization.com

  4
      Cyrus A. Parsa, The AI Organization, PRO SE,
  5
  6

  7      UNITED STATES DISTRICT COURT SOUTHERN
  8                                         DISTRICT OF CALIFORNIA
 9

10

11    The Al Organization, Inc, Cyrus A. Parsa, The Worlds ) Case No.: '19CV2407 CAB AHG
      People, Victims of Persecution, Rape, Torture,
12    Concentration Camps, Sex, Human and Organ
      Trafficking and Organ Harvesting in China, Hong Kong,)
13    America and Around the World, not limited to             FIRST AMENDED COMPLAINT AN
      democracy activists, Falun Dafa Practitioners,         ) DEMAND FOR TRIAL BY JUDGE
14    Uyghurs, Christians, Tibetans, Judges, Lawyers and
      Journalists tortured and killed in China. John Does 1- )
15    Unlimited
                            Plaintiff(s),
16                                                            Honorable
             vs.
17
                                                              United States District Judge
   Google L.L.C, Barack Hussein Obama, Joe Biden,
18
   Hunter Biden, Hillary Clinton, Eric Schmidt, Nancy
   Pelosi, John 0. Brennon, James Corney, Andrew
19
   McCabe, James Clapper, Facebook, Inc, DeepMind         )
20
   Inc, Alphabet Inc, The World Bank, Neuralink Inc,          (1 )MISUSE OF ARTIFICIAL
   Tesla Inc, Larry Page, Sergey Brin, Sundar Pichai, Mark)
   Zuckerberg, Elon Musk, Amazon, Jeff Bezos,
                                                                  INTELLIGENCE, CYBERNETICS,
21                                                                ROBOTICS, BIOMETRICS,
   Microsoft. Bill Gates, CISON PR NewsWire. CNN.
22 Cable  News Network. Anderson Cooper. Don              )       FACIAL RECOGNITION,
   Lemon. MSNBC, Rachel Maddow. James Clapper,)
                                                                  BIOENGINEERING,
23 Washington Post. New York Times. Time                          BIOTECHNOLOGY, 5G, 6G, AND
   Magazine. Massachusetts Institute of                   )
24 Technology,     Harvard. Adam    Schiff, Wyss                  QUANTUM COMPUTING
   Institute, Daroer, Qualcomm. George Soros,
   Soros  Fund Management. Open Societv
                                                                  TECNNOLOGY, ENDANGERING
25                                                                ALL THE WORLDS PEOPLE
   Foundations. University of Vermont. Joshua
26 Bongard and Sam Kriegman. Rockefeller                      (2)ENDANGERING THE HUMAN
   Foundation. Huawei, Boston Dynamics. Hanson
                                                                  RACE WITH THE MISUSE OF
27 Robotics. Didi Chuxing, Megvii Face++. Alibaba,                ARTIFICAL INTELLIGENCE
   Sensetime, !Carbon X, Festa, Chinese Communist
28 Party, & John Doe's 1-Unlimited                                TECHNOLOGY, BUILDING AGI-
               Defendant(s).
                                                                  ASI SYSTEMS
                                                       -I-
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.55 Page 2 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.56 Page 3 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.57 Page 4 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.58 Page 5 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.59 Page 6 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.60 Page 7 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.61 Page 8 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.62 Page 9 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.63 Page 10 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.64 Page 11 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.65 Page 12 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.66 Page 13 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.67 Page 14 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.68 Page 15 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.69 Page 16 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.70 Page 17 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.71 Page 18 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.72 Page 19 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.73 Page 20 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.74 Page 21 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.75 Page 22 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.76 Page 23 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.77 Page 24 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.78 Page 25 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.79 Page 26 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.80 Page 27 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.81 Page 28 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.82 Page 29 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.83 Page 30 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.84 Page 31 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.85 Page 32 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.86 Page 33 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.87 Page 34 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.88 Page 35 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.89 Page 36 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.90 Page 37 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.91 Page 38 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.92 Page 39 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.93 Page 40 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.94 Page 41 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.95 Page 42 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.96 Page 43 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.97 Page 44 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.98 Page 45 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.99 Page 46 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.100 Page 47 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.101 Page 48 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.102 Page 49 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.103 Page 50 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.104 Page 51 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.105 Page 52 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.106 Page 53 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.107 Page 54 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.108 Page 55 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.109 Page 56 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.110 Page 57 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.111 Page 58 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.112 Page 59 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.113 Page 60 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.114 Page 61 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.115 Page 62 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.116 Page 63 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.117 Page 64 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.118 Page 65 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.119 Page 66 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.120 Page 67 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.121 Page 68 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.122 Page 69 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.123 Page 70 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.124 Page 71 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.125 Page 72 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.126 Page 73 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.127 Page 74 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.128 Page 75 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.129 Page 76 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.130 Page 77 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.131 Page 78 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.132 Page 79 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.133 Page 80 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.134 Page 81 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.135 Page 82 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.136 Page 83 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.137 Page 84 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.138 Page 85 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.139 Page 86 of 87
Case 3:19-cv-02407-CAB-AHG Document 3 Filed 02/26/20 PageID.140 Page 87 of 87
